Name: Council Regulation (EEC) No 2379/79 of 29 October 1979 fixing for the 1979/80 marketing year the representative market price and the threshold price for olive oil and the percentage of the consumption aid intended to promote the consumption of olive oil
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 274/4 Official Journal of the European Communities 31 . 10 . 79 COUNCIL REGULATION (EEC) No 2379/79 of 29 October 1979 fixing for the 1979/80 marketing year the representative market price and the threshold price for olive oil and the percentage of the consumption aid intended to promote the consumption of olive oil Whereas under Article 11 (3) of Regulation No 136/ 66/EEC a certain percentage of the consumption aid should be used each olive oil marketing year to finance measures to promote the consumption of olive oil in the Community ; whereas this percentage should be fixed for the 1979/80 marketing year, HAS ADOPTED THIS REGULATION : Article 1 For the 1979/80 marketing year, the representative market price and the threshold price for olive oil shall be fixed as follows : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ( 1 ), as last amended by Regulation (EEC) No 590/79 (2), and in particular the second subparagraph of Article 4 (4) and Article 11 (3) thereof, Having regard to the proposal from the Commission, Whereas the representative market price should be fixed in accordance with the criteria laid down in Arti ­ cles 7 and 10 of Regulation No 136/66/EEC ; Whereas the threshold price should be fixed in such a way that the selling price for the imported product at the frontier crossing point fixed in application of Article 9 of Regulation No 136/66/EEC is the same as the representative market price, account being taken of the effect of the measures referred to in Article 1 1 (3) of the above Regulation ; Whereas it follows from the application of these criteria that the representative market price and the threshold price should be fixed at the levels given in Article 1 of this Regulation ;  representative market price : 147-00 ECU per 100 kilograms,  threshold price : 144-96 ECU per 100 kilograms . Article 2 For the 1979/80 marketing year, the percentage of the consumption aid to be allocated for the campaigns and projects referred to in Article 1 1 (3) of Regulation No 136/66/EEC is fixed at 4-5 % . Article 3 This Regulation shall enter into force on 1 November 1979 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 29 October 1979 . For the Council The President B. LENIHAN (!) OJ No 172, 30 . 9 . 1966, p . 3025/66. (2) OJ No L 78, 30. 3 . 1979, p . 1 .